Per Curiam,
For reasons given in its opinion filed October 20, 1890, the court below was clearly right in setting aside the levy on defendant’s real estate, and all subsequent proceedings thereunder.
Before plaintiff’s execution was issued, the lien of their judgment, as to purchasers and subsequent judgment creditors, had expired; and no judgment of revival was obtained on their scire facias until October 20, 1890. In the meantime, viz., July 30, 1890, Jeremiah Miller obtained judgment against defendant, and, of course, his lien antedated that of the plaintiffs on their scire facias to revive etc.
The act of May 19,1887, P. L. 132, provides that, from and after its passage, “ execution may issue upon any judgment of record in any of the courts of this commonwealth, notwithstanding such judgment may have lost its lien upon real estate, without a previous writ of scire facias to revive the same: Pro-; vided, however, that such execution shall be confined or restricted to the personal property only of the debtor, and that such execution shall not issue after the lapse of twenty years from the maturity of the judgment.”
*548The order complained of did not interfere with any lien the plaintiffs may have had on the defendant’s personal property by virtue of their execution. It was only the levy and proceedings had thereunder, so far as the same relates to the real estate of defendant, that was vacated and set aside by the order.
The specifications are not sustained.
The order of the court is affirmed, with costs to be paid by appellants.